Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1, 4 – 7, 9, 24 – 29, 31, and 34 – 36 have been examined. Claims 2 – 3, 8, 10 – 23, 30, and 32 – 33 have been canceled by Applicant.

Allowable Subject Matter
Claims 1, 4 – 7, 9, 24 – 29, 31, and 34 – 36 are allowed.

The following is an examiner’s statement of reasons for allowance:
Chang et al. (2015/0182027) discloses a sitting/lying support similar to the instant invention; however Chang, either alone or in combination, neither discloses nor suggests a sitting lying support comprising at least four movably interconnected sitting/lying support elements, at least one bearing element, wherein the bearing element is connected to the sitting/lying support elements such that a movement of the sitting/lying support elements relative to one another can be produced, (in regard to claim 1) elastic elements, wherein the sitting/lying support elements are movable interconnected via the elastic elements, (in regard to claim 27) a sitting area, wherein the sitting/lying device is configured in the form of an animal body with a torso forming the sitting area, the movably interconnected sitting/lying support elements are configured as movably interconnected torso sections, and 15the animal body has a gait represented with mutually opposite movements of the torso sections, which mutually opposite movements of the torso sections are generated with travel motion of the sitting/lying carriage, and (in regard to claim 31) wherein 10the at least one bearing element comprises a plurality of bearing elements, the bearing elements form a support of the sitting/lying support element, the sitting/lying support element move upward and downward with horizontal 6movement components, and the sitting/lying support elements further comprise elastic elements; 15the sitting/lying support elements are movably interconnected via the elastic elements. These limitations, in combination with each and every other independent claim limitation, are not shown in the currently cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN DANIEL WALTERS whose telephone number is (571)272-8269.  The examiner can normally be reached on M-F, 8 am - 5 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303.297.4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN D WALTERS/Primary Examiner, Art Unit 3618